Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s Remarks filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 1, 28-30 have been amended. Claims 31-34 are new. Claims 1-34 are pending.

Claim Interpretation
The means of determining a guard period and means for switching from UL to DL of claim 30 is interpreted to be the circuitry of the UE (120 Figure 2) performing steps 310 and 315 of Figure 3A.
Claim 14 is interpreted to convey the uplink guard period is shorter than the downlink guard period and vice versa for claim 15. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18, 28-34, are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al. (US 2015/0327196 hereafter Blankenship) in view of Womack et al. (US 2010/0085901 hereafter Womack) and further in view of R4-1804119 (Intel “On NR NTA Offset “ 3GPP WG4 #86bis 16th-20th April 2018 hereafter Intel). 

For claims 1, 28-30, 33, 34,  Blankenship discloses a user equipment (UE) (Figure 1 [0003] low-cost HD-FDD mode UE) and a network entity base station,([0002] UE connected to base station), 
	determining a guard period (GP Figure 2 [0012] guard period for HD-FDD) associated with switching from a first communication mode (e.g. uplink) to a second communication mode (e.g. downlink), 
	wherein the UE is operating in a half-duplex frequency division duplexing (FDD) mode of operation ([0012] HD-FDD mode), and switching from the first communication mode to the second communication mode based at least in part on the guard period ([0085] transition from DL-to-UL or UL-to-DL based on guard period configuration).
Blankenship teaches configuring a guard period based on a timing advance (S3 Figure 15).
Blankenship does not teach phased locked loops (PLL). 
However, Womack in the same field of half-duplex FDD disclose an UE (10 Figure 2) in half-duplex communication (UL/DL with GP [0039] Figure 4) wherein the guard period (e.g. UL GP) is determined based on at least in part on a number of phased locked loops (PLLs) ([0047] UA with one oscillator) associated with the UE ( user agent UA) to be used for the first communication mode (UL for UE with single oscillator [0047]) and the second communication mode (DL for designs with double oscillator [0047])   or    subcarrier spacing.
It would have been obvious to one of ordinary skill before the effective filing date to adopt Womack’s teachings of a dual PLL design as well as a single PLL design to lower cost and save power [0047].
 Neither Blankenship nor Womack teach subcarrier spacing.
However, Intel, in the same field of switching UL (UE Tx) between DL (UE Rx section 1), discloses a guard period (GP) for a particular subcarrier spacing (section 1 Intro) and switching from the first communication mode to the second communication mode based at least in part on the guard period (TUE RX-TX  Section 2.2 transition time for UE switching UL to DL based on various subcarrier spacing, SCS,  section 2.3  TUE RX-TX   + TA + TA offset Proposal #3 and Table).
 It would have been obvious to one of ordinary skill before the effective filing date to adopt Intel’s method of increasing the guard period based on different SCS to avoid potential UE performance degradation (section 3 Conclusions).
Particularly for claim 28, 34,  Blankenship discloses memory (13 Figure 16), coupled to a processor (12 Figure 16).
Particularly for claim 29, Blankenship discloses non-transitory computer-readable medium storing instructions (13 Figure 16 [0098]). 
  
For claims 31, 32, Blankenship discloses providing the indication (S2 Figure 15 from UE [0080]) of a guard period in a capability report (receiving UE guard period capability S2, S3 Figure 15 [0082]). 

For claims 2, 3, neither Blankenship nor Intel disclose phased locked loops.
However, Womack in the same field of half-duplex FDD disclose an UE (10 Figure 2) in half-duplex communication (UL/DL with GP [0039] Figure 4) where:
For claim 2,  wherein the UE is to use a single PLL for both the first communication mode and the second communication mode ([0047-0048 Womack] switching between DL/UL using a single oscillator of a PLL).
For claim 3, wherein the UE is to use a first PLL for the first communication mode and a second PLL for the second communication mode ([0047 Womack] designs with two oscillators).
For claims 2, 3, it would be obvious to one of ordinary skill before the effective filing date, to adopt Womack’s teachings of a dual PLL design as well as a single PLL design to lower cost and save power [0047]. 

For claims 4, 6-11, 16, and 17, neither Blankenship nor Womack teach subcarrier spacing.

For claim 4, Intel discloses providing an indication of whether the UE supports a first guard period type (15 kHz SCS with 1 symbol GP proposal #3) or supports a second guard period type (60 kHz SCS with 2 symbol GP proposal #3).
For claim 5, Blankenship discloses providing an indication that the UE supports operation in the half-duplex FDD mode of operation ([0079-0081] when UE powers on, UE capability provided to base station). 
For claim 6, Intel discloses wherein the guard period is a function of the particular subcarrier spacing over a fixed time duration (table proposal #3).
For claim 7, Intel discloses wherein the particular subcarrier spacing is a subcarrier spacing associated with receiving a downlink communication (page 3 TA offset depends on frequency band) or is a subcarrier spacing associated with transmitting an uplink communication (Proposal #3 1 symbol on FR1 and 2 symbol on FR2). 
For claim 8, Intel discloses wherein the particular subcarrier spacing is a smaller subcarrier spacing of the first subcarrier spacing and the second subcarrier spacing (proposal #3 15 kHz SCS vs 30 kHz SCS).
For claim 9, Intel discloses wherein the particular subcarrier spacing is a fixed reference  subcarrier spacing (section 2.3 TA offset 3.45 µs for 120 kHz SCS). 
For claim 10, Intel discloses wherein the particular subcarrier spacing is based at least in part on the first communication mode being downlink reception and the second communication mode being uplink transmission (proposal #3 15 kHz UL and DL).
For claim 11, Intel discloses wherein the particular subcarrier spacing is based at least in part on the first communication mode being uplink transmission and the second communication mode being downlink reception (proposal #3 15 kHz UL and DL).
For claim 12, Blankenship discloses wherein the guard period associated with the switch from the first communication mode to the second communication mode matches a guard period associated with a switch from the second communication mode to the first communication mode (e.g. Table 1, index #2).
For claim 13, Blankenship discloses wherein the guard period associated with the switch from the first communication mode to the second communication mode is different from a guard period associated with a switch from the second communication mode to the first communication mode (different UL/DL table 2).
For claim 14, Blankenship discloses wherein, when the first communication mode is downlink reception and the second communication mode is uplink transmission, the guard period is shorter than a guard period associated with a switch from the second communication to the first communication mode ([0010-0011] UL/DL asymmetry, Table 2).
For claim 15, Blankenship discloses when the first communication mode is uplink transmission and the second communication mode is downlink reception, the guard period is longer than a guard period associated with a switch from the second communication to the first communication mode ( [0010-0011] UL/DL asymmetry, Table 2). 
For claim 16, Intel identifies a reference subcarrier spacing guard period support information [that] is in terms of symbols, slots, or subframes (Proposal #3 two symbols for 120 kHz in FR2, one symbol for 15 kHz in FR1). 
For claim 17, Intel discloses wherein the guard period is a function of a numerology associated with the first communication mode or the second communication mode (Proposal #3  e.g. 15 kHz, 30 kHz subcarrier spacing).

For claims 4, 6-11, 16, 17, the reason to combine Blankenship and Intel are the same as for claim 1.

For claim 18, Blankenship discloses determining a collision rule associated with managing a potential collision involving an uplink communication (Figure 4 interference [0011]) or the guard period; and managing the potential collision based at least in part on the collision rule ([0011] neighbor cells have same UL/DL configuration).

Claims 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship in view of Womack and further in view of  Intel and further in view of Blankenship (US 2016/0219583 hereafter Blank-583). 

For claims 19-27, neither Blankenship nor Womack nor Intel teach specifics of a collision rule. However, Blank-583, in the same field of low-cost UE operation in  HD-FDD mode discloses the following:

For claim 19, wherein the potential collision (DL/UL coincide [0018 Blank-583]  without sharing pre-defined configuration pattern S2 Figure 7 ) is between a synchronization signal block (SSB) (e.g. PSS [0148 Blank-583]) and at least one of: the uplink communication, or the guard period (table 1, hyphen G’ guard period conflict with DL PCBH/SIB1/PSS/SSS [0148]). 
For claim 20, wherein the collision rule (pre-defined configuration S2 Figure 7 Blank-583) indicates one of: that the UE is to perform a radio resource management (RRM) measurement ([0057] UE receive multiple instance of PBCH/SIB1/PSS/SSS) and drop the uplink communication (dropping HARQ response to PHICH [0059]). 
For claim 21, wherein the potential collision (DL/UL coincide [0018 Blank-583]) is between the guard period (table 1, hyphen G’ guard period) and a pre-scheduled or pre-configured resource (e.g. HARQ process table 1) associated with the uplink communication ([0074] HARQ-ACK on uplink).
For claim 22, wherein the collision rule indicates one of: that the UE is to drop the uplink communication ([0074 Blank-583] dropping the HARQ-ACK is not crippling). 

For claim 23, wherein the pre-scheduled or pre-configure resource (e.g. HARQ) is associated with at least one of: a physical uplink shared channel (PUSCH) occasion associated with a RACH procedure ([0066-0067 Blank-583] on the uplink PUSCH is controllable by UL grant over PRACH). 
For claim 24, wherein the potential collision is between a downlink communication ([0074 Blank-583] e.g. PDSCH) and at least one of the uplink communication (HARQ [0074 Blank-583]).
For claim 25, wherein the collision rule ([0074 Blank-583] predefined relationship) indicates one of: that the UE is to drop the uplink communication and receive the downlink communication ([0074 Blank-583] dropping the HARQ-ACK and compensate by retransmission). 
For claim 26, wherein the downlink communication is at least one of a paging physical downlink shared channel (PDSCH) ([0074 Blank-583] PDSCH). 
For claim 27, wherein the collision rule (pre-defined configuration S2 Figure 7 Blank-583) indicates that the UE is to manage the potential collision based at least in part on a configuration of the UE ([0103 Blank-583] pre-defined subframe configuration pattern known by both wireless device and the access point). 

For claims 19-27, it would have been obvious to one of ordinary skill before the effective filing date to adopt Blank-583’s teachings of DL/UL configurations and guard periods to avoid interference [0008].  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The phase locked loop and subcarrier spacing limitations are tied together with the or conjunction,  therefore only the phase lock loop limitation is presently fully addressed by Womack. 
Some suggestions were proposed on 8/8/2022 to bring in concepts from claims 14 and 15. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415